PER CURIAM
Defendant was convicted, after a trial to the court, of possession of a controlled substance, ORS 475.992(4), and supplying contraband, ORS 162.185. On appeal, she challenges only her supplying contraband conviction. The state concedes that this case is factually indistinguishable from State v. Tippetts, 180 Or App 350, 43 P3d 455 (2002), in which we held that a person’s mere possession of an item when the person is arrested and booked into jail does not establish that the person committed a “voluntary act” of introducing the contraband into the jail. We find the state’s concession to be well founded.
Conviction for supplying contraband reversed and remanded for resentencing; otherwise affirmed.